DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 and 12-14 in the reply filed on February 10, 2022 is acknowledged.
Claims 8-11 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on February 10, 2022.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Foamed Gypsum Board Having Voids Distributed Throughout the Gypsum Core”.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not provide antecedent basis for a gypsum board wherein a weight variation across the width of the core is equal to or less than 2 grams as recited in claim 4.  The specification discloses that the “foam weight” was lowered from 5-8 grams to less than 2 grams using the canister and hose arrangement ([0078] of the specification) but does not disclose weight variation across the width equal to or less than 2 grams as recited in claim 4.  .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites that the weight variation of the foamed gypsum slurry across the width of the core is equal to or less than 2 grams.  It is unclear how the “weight variation” across the width of the board is determined.  Is the weight variation determined based on a certain area or volume of the gypsum board along the width and, if so, what is the relevant volume or area?  It is noted that the specification discloses that the “foam weight” was lowered from 5-8 grams to less than 2 grams using the canister and hose arrangement ([0078] of the specification).  The specification also discloses that differential density across the forming table (i.e., across its width, e.g., from right side to left side) decreased by more than fifty percent (50 %) using the canister and hose arrangement ([0078] of the specification).  The specification, however, does not disclose “weight variation” across the width of the gypsum board or a weight variation of equal to or less than 2 grams as recited in claim 4.  Since “weight variation” across the width of 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-7 and 12-14 are rejected under 35 U.S.C. 35 U.S.C. §102(a)(1) as being anticipated by Lee at al. (U.S. Patent Application Publication No. 2011/0054053 A1).
Regarding claim 1, Lee discloses a gypsum board (Title, Abstract of Lee, gypsum panel) comprising a gypsum core covered by a sheet ([0121] of Lee, finished panel includes facing materials sandwiching gypsum core), the gypsum core made with a foamed gypsum slurry and including a plurality of voids (FIGS. 1-3 of Lee, gypsum core includes a plurality of voids), wherein the plurality of voids are distributed throughout the gypsum core across a length, a width and a thickness of the core (FIGS. 1-3 of Lee, foam includes voids distributed in core; [0044] of 
Regarding claim 2, Lee discloses that foam in the foamed gypsum slurry has coalesced before the foamed gypsum slurry forms the core of the gypsum board ([0021] of Lee, foaming agent selected top produce a foam that is actively coalescing while hydration taking place).
Regarding claim 3, Lee discloses that the plurality of voids include different size voids (FIGS. 1-3 of Lee, core includes a plurality of different sized voids; [0022] of Lee, gypsum core includes distribution of large and small voids) and wherein larger voids of the different size voids are distributed throughout the gypsum core across a length, a width and a thickness of the core ([0022] of Lee, gypsum core includes distribution of large voids; [0044] of Lee, dispersants included in foam promote slurry uniformity; uniform slurry would have larger bubbles dispersed throughout core).
Regarding claim 4, Lee does not specifically disclose that a weight variation of the foamed gypsum slurry across the width of the core is equal to or less than 2 grams (i.e., that the foamed slurry has a uniform density across the width) (See construction of claim 4 in rejection under 35 U.S.C. § 112(b) above).  Lee, however, discloses using dispersants that promote slurry uniformity ([0044] of Lee).   Depositing a uniform slurry as disclosed by Lee would necessarily result in a foamed slurry having a uniform density across the width of the core.  The examiner notes that “uniform density” is not defined in the claim and therefore encompasses foamed gypsum slurries having any degree of uniformity across the width of the core.
Regarding claim 5, Lee does not specifically disclose that the gypsum core is made with a system including a mixer constructed and arranged to mix slurry and direct the mixed slurry to an exit gate, a foam injector constructed and arranged to inject foam into the mixed slurry to In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP § 2113 I).  As set forth above with respect to the rejection of claim 1, the gypsum board of claim 1 is the same as (i.e., anticipated by) the product of Lee.  While the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art (See MPEP § 2113 I), claim 5 does not recite specific process conditions and variables, including the foam composition, foam mixing conditions, the length of the elongated hose, etc. which would imply any specific properties in the resulting foamed slurry.  Moreover, foams could be made having a wide range of properties using the method recited in claim 5.  Accordingly, the gypsum board of claim 5 is anticipated by Lee.
Regarding claim 6, Lee also does not specifically disclose that the system further includes an adapter, wherein the second end of the elongated hose is directly attached to the adapter, the adapter having a substantially circular receiving inlet for receiving the slurry mixture and a deposit outlet for depositing the slurry mixture onto the moving conveyor, and wherein a cross- section of the receiving inlet of the adapter and the elongated hose are smaller than a cross- section of the deposit outlet.  Claim 6 is therefore directed to a product (i.e., a gypsum board as recited in claim 1) and further defines the apparatus used to manufacture the product.  As set forth above with respect to the rejection of claim 1, product of claim 1 is the same as (i.e., anticipated by) the product of Lee.  Accordingly, claim 6 is also anticipated by Lee.
Regarding claim 7, Lee discloses that the sheet is a paper or board ([0131] of Lee, facing materials include paper).
Regarding claim 12, Lee discloses a foamed gypsum board (Title, Abstract of Lee, gypsum panel; FIGS. 1-3, [0027] of Lee, slurry includes foam) comprising a core and voids that are distributed throughout the core across a length, a width and a thickness of the core (FIGS. 1-3 of Lee, foam includes voids distributed through core; [0044] of Lee, dispersant used to provide 
Regarding claim 13, Lee discloses that the voids comprise different size voids (FIGS. 1-3 of Lee, core includes a plurality of different sized voids; [0022] of Lee, gypsum core includes distribution of large and small voids).
Regarding claim 14, Lee discloses that the core is provided between sheets of paper or board ([0131] of Lee, core provided between sheets of paper or cardboard which is a type of board; claim only requires one of the recited facing materials).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ueno et al. (U.S. Patent Application Publication No. 2015/0315074 A1, cited in IDS submitted July 15, 2020).
Regarding claim 4, Lee does not specifically disclose that a weight variation of the foamed gypsum slurry across the width of the core is equal to or less than 2 grams (i.e., that the foamed slurry has a uniform density across the width) (See construction of claim 4 in rejection under 35 U.S.C. § 112(b) above).  Ueno, however, discloses a foamed gypsum board having a uniform specific gravity across the width of the board (FIG. 14(A), [0100] of Ueno, specific gravity of core substantially constant in widthwise direction).  The gypsum board is made by a process which prevents a swirling motion during deposition of the slurry which, according to Ueno, results in nonuniform specific gravity distribution (FIG. 9, [0026] of Ueno).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the method of Ueno to produce the gypsum board of Lee.  One of skill in the art would have been motivated to do so to reduce the variation in specific gravity (i.e., density) across the width of the gypsum board as taught by Ueno ([0026] of Ueno).  
Regarding claims 5 and 6, Lee does not specifically disclose that the board is made using a method as recited in these claims.  According to the specification, however, the method recited in claims 5 and 6 results in a more uniform slurry resulting from establishing a substantially laminar flow in the slurry prior to deposition ([0026], [0082] of the specification).  Ueno 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746